In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1673V
                                          UNPUBLISHED


    NINA WATKINS,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 27, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision based on Proffer;
    HUMAN SERVICES,                                             Table Injury; Influenza (Flu) Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On November 24, 2020, Nina Watkins filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (SIRVA) following an influenza (“flu”) vaccination received on
February 3, 2018. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On April 4, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a Table SIRVA. On May 27, 2022, Respondent filed a proffer on an
award of compensation (“Proffer”). In the Proffer, Respondent represented that Petitioner
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees with the proffered award. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award the following
compensation:

      A lump sum of $52,500.00 (consisting entirely of compensation for pain and
suffering). This amount represents compensation for all damages that would be available
under Section 15(a).

      The Clerk of Court is directed to enter judgment in accordance with this decision.3

      IT IS SO ORDERED.
                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 NINA WATKINS,

                Petitioner,                          No. 20-1673V
                                                     Chief Special Master Corcoran
 v.                                                  SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 24, 2020, Nina Watkins (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

–34, as amended (“Vaccine Act” or “Act”). Petitioner alleges that she suffered a right Shoulder

Injury Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered on February 3, 2018. Petition at 1.

       On April 4, 2022, respondent filed his Vaccine Rule 4(c) report, recommending that

compensation be awarded. ECF No. 25. The same day, this Court issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 26.

I.     Items of Compensation

       Respondent proffers that petitioner should be awarded $52,500.00, consisting entirely of

compensation for pain and suffering. This represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $52,500.00, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Nina Watkins.

III.   Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Nina Watkins:                                 $52,500.00.

                                              Respectfully submitted,

                                              BRIAN BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              LARA A. ENGLUND
                                              Assistant Director
                                              Torts Branch, Civil Division




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                      s/ Jennifer A. Shah
                      Jennifer A. Shah
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 305-2181
                      Jennifer.shah@usdoj.gov

Dated: May 27, 2022




                        3